Citation Nr: 1636667	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating prior to June 16, 2014, a disability rating greater than 10 percent from June 16, 2014 to August 18, 2015, and a disability rating greater than 20 percent beginning August 19, 2015 for temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in part, continued a noncompensable disability rating for TMJ dysfunction. 

Subsequently, by rating decision dated in August 2015, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's TMJ dysfunction to 10 percent disabling effective June 16, 2014, which is the date of emergency room treatment for the Veteran's TMJ dysfunction, and 20 percent disabling effective August 19, 2015, which is the date of the Veteran's most recent VA examination.  As the AOJ's actions do not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased ratings, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In an April 2013 VA Form 9, the Veteran requested a Board hearing.  The Veteran was scheduled for a Board hearing in August 2016 and provided notice of this scheduled hearing in June 2016 correspondence.  However, in June 2016 correspondence, the Veteran withdrew his hearing request.  

This appeal is being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  Prior to May 8, 2014, the Veteran's TMJ dysfunction was manifested by inter-incisal range of motion between 43.5 to 47 millimeters (mm) and lateral excursion to 7 mm, bilaterally.

2.  Beginning May 8, 2014, the Veteran reported worsening TMJ symptoms with increased frequency of jaw locking and inability to move into maximum opening without pain.  

3.  Beginning August 19, 2015 the Veteran's TMJ dysfunction was manifested by inter-incisal range of motion of 38 mm and lateral excursion to 7 mm, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for TMJ dysfunction prior to May 8, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (2015).

2.  The criteria for a disability rating greater of 10 percent, but no higher, for TMJ dysfunction from May 8, 2014 to August 18, 2015 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, DC 9905 (2015).

3.  The criteria for a disability rating greater than 20 percent for TMJ dysfunction beginning August 19, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, DC 9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Significantly, the Veteran was afforded VA examinations in June 2009 and August 2015 to evaluate the severity of his service-connected TMJ dysfunction.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected TMJ dysfunction, to include the impact such have on his employability, as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms materially worsened since the August 2015 VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

II.  Analysis

Service treatment records show that the Veteran was treated for TMJ pain since February 2006.  Specifically, the Veteran experienced headaches, joint pain, muscle soreness, joint locking, and right TMJ popping.  The Veteran filed a claim for service connection for TMJ dysfunction in October 2007 and, by rating decision dated in April 2008, the RO granted service connection for TMJ dysfunction, assigning a noncompensable disability rating effective September 7, 2007, (the day after the Veteran's discharge from military service).  The Veteran submitted a claim for increase in January 2009 and, by rating decision dated in November 2009, the RO continued a noncompensable disability rating.  The Veteran disagreed with the November 2009 rating decision and perfected this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's service-connected TMJ dysfunction is currently evaluated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905.  Under DC 9905, limited motion of the inter-incisal range from 31 to 40 millimeters (mm) warrants a 10 percent evaluation, from 21 to 30 mm warrants a 20 percent evaluation, from 11 to 20 mm warrants a 30 percent evaluation, and from 0 to 10 mm warrants a 40 percent evaluation.  Limited motion of the range of lateral excursion from 0 to 4 millimeters warrants a 10 percent evaluation.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150.

Evidence relevant to the level of severity of the Veteran's TMJ dysfunction includes two VA dental examinations dated in June 2009 and August 2015.  During the June 2009 VA examination, the Veteran reported a history of jaw pain, most recently on the left side.  On physical examination, the Veteran's inter-incisal range of motion was 47 millimeters (mm), 45 mm, and 43.5 mm.  He could move 7 mm in left lateral excursion of the mandible and 7 mm in right lateral excursion of the mandible.  There was bruxism (by report) but no TMJ pain, muscle pain, TMJ crepitus, TMJ popping/locking, pain with wide opening, or joint stiffness/fatigue.  There was also no history of headaches.  The impression was myofascial pain syndrome.

The August 2015 VA examination report noted diagnoses of left temporomandibular articular disc disorder, limited motion of the jaw, TMJ popping, and myofascial pain.  The Veteran complained of chronic jaw pain, jaw locking, and limited range of motion of the jaw.  He reported that he, often, could only open his mouth part-way and had to physical force his jaw all the way open where it would become stuck.  The Veteran reported that the locking and pain usually occurred in the morning after he had been grinding his teeth during the night while asleep.  The pain he experienced was in the preauricular area of the left side of his face and was described to be a "4" on a scale of 0 to 10.  The pain usually lasted for an hour or more and gradually subsided on its own.  If he forced his jaw to open, the pain repeated and lasted for a much longer time.  The Veteran denied using medication for the pain.  According to the Veteran, the frequency of the locking and pain was about two to three times per week.  The Veteran reported experiencing a lot of life stressors that contributed to his jaw joint problems.  The Veteran reported flare-ups of TMJ pain, particularly in the morning after he had been grinding his teeth while asleep.  The pain lasted for an hour or more and then slowly went away.  With regard to functional loss, it was noted that the Veteran had functional loss of the TMJ, specifically, that he could not open his jaw all the way without forcing it open and getting stuck while attempting to close it.  

On range of motion testing, there was inter-incisal distance of 38 mm with right and left lateral excursion to 7 mm, bilaterally.  No pain was noted on examination and there was no evidence of pain with chewing.  There was no objective evidence of localized tenderness or pain on palpation of the joint associated with soft tissue and there was no evidence of crepitus or clicking of joints or soft tissue of either the right or left TMJ.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or loss of range of motion after three repetitions.  I

It was noted that the Veteran was examined immediately after repetitive use over time and that there was no pain, weakness, fatigability, or incoordination which significantly limited functional ability with repeated use over a period of time.  Significantly, it was noted that the Veteran had an inter-incisal distance of 25 mm (presumably after repetitive use over time).  With regard to the right TMJ, the examiner noted that the Veteran was not examined during a flare-up and that there was no pain, weakness, fatigability, or incoordination which significantly limited functional ability with flare-ups.  Again, it was noted that the Veteran had an inter-incisal distance of 25 mm.  With regard to the left TMJ, the examiner noted that the Veteran was not examined during a flare-up but that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Significantly, there was pain, weakness, fatigability, or incoordination which significantly limited functional ability with flare-ups.  Again, it was noted that the Veteran had an inter-incisal distance of 25 mm.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions associated with TMJ.

The examiner noted that the Veteran will periodically experience left sided jaw joint locking.  This left sided jaw joint locking will occur in the morning after he has been grinding his teeth at night in his sleep.  He reported the pain as a "4" on a scale of 0 to 10.  The pain limits him from opening his mouth fully.  He demonstrated that the position where his jaw will lock at a vertical opening of 25 mm.  If he repeatedly forces his jaw to open beyond this point, the pain will increase in duration and intensity.  By his description, his jaw opening is limited to 25 mm during a flare-up.  The frequency of flare-ups is currently two to three times per months and, during times of stress, the frequency can be two to three times per week.  The examiner noted that the Veteran's TMJ condition did not impact his ability to work.  

Also of record are VA treatment records dated through October 2015 showing a history of TMJ.  Significantly, a June 16, 2014 VA emergency treatment record shows that the Veteran presented for worsening jaw pain.  He reported that he experiences pain when opening his mouth all the way.  His jaw gets locked and has been happening more often, daily now.  He has clicking and popping on the left TMJ.  There is also a May 8, 2014 VA treatment record noting complaints of persistent jaw pain.  Significantly, the Veteran reported that he, sometimes, could not open his mouth wide enough and also had headaches.  The Veteran reported that the symptoms were worse in the left jaw and that his symptoms had worsened over the past three to four months.  

Based on these findings, the Board finds that the evidence of record supports a 10 percent rating beginning May 8, 2014 but does not substantiate higher ratings for the Veteran's TMJ dysfunction for any other period on appeal.  As above, a May 8, 2014 VA treatment record notes that the Veteran, sometimes, could not open his mouth wide enough and that his symptoms of jaw pain and worsened over the past three to four months.  This was followed by emergency room treatment for jaw pain on June 16, 2014.

With regard to the period prior to May 8, 2014, during the June 2009 VA examination the Veteran's inter-incisal range of motion was to 43.5 to 47 mm.  Furthermore, there are no complaints, prior to June 16, 2014 of difficulty in opening the jaw.  As above, limited motion of the inter-incisal range from 31 to 40 mm warrants a 10 percent evaluation under DC 9905.  As there is no indication of limited motion of the inter-incisal range from 31 to 40 mm prior to June 16, 2014, a compensable rating is not warranted prior to that date.

The earliest evidence of restricted movement of the jaw is the May 8, 2014 VA treatment record when the Veteran reported that he, sometimes, could not open his mouth wide enough and that his symptoms were worse in the left jaw and that his symptoms had worsened over the past three to four months.  This was followed by emergency room treatment on June 16, 2014 for jaw pain and an inability to open the jaw fully at times.  Unfortunately, neither May 8, 2014 nor the June 16, 2014 VA treatment records include inter-incisal range readings.  As above, a 20 percent evaluation requires limited motion of the inter-incisal range from 21 to 30 mm.  As the Veteran did not demonstrate inter-incisal range from 21 to 30 mm from May 8, 2014 to August 18, 2015, a rating higher than 10 percent is not warranted for this time period. 

As for the period of time beginning August 19, 2015, during the August 2015 VA examination, the Veteran's inter-incisal range of motion was 38 mm and estimated to be 25 mm during a flare-up.  As above, a 30 percent evaluation requires limited motion of the inter-incisal range from 11 to 20 mm.  As the Veteran has not demonstrated inter-incisal range from 11 to 20 mm since August 18, 2015, a rating higher than 20 percent is not warranted for this time period. 

The Board fully acknowledges that the Veteran's jaw is painful.  However, the Board also acknowledges that, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40. 

In this case, the examination reports fully discuss the functional loss resulting from the Veteran's TMJ disability.  Here, the examination results demonstrate that, with the exception addressed above, the range of motion was not limited-either by functional loss due to pain or structural limitation-to the requisite degree for any rating in excess of those currently assigned.  The issue is not whether pain limits motion, but whether that additional limitation results in a decrease in inter-incisal range sufficient to establish a higher rating.  Here, despite pain, weakness, and fatigue, the Veteran was able to attain the range of motion set out above. 

In sum, the Board finds that, prior to May 8, 2014, the criteria for a compensable rating are not met; from May 8, 2014 to August 18, 2015, the criteria for a disability rating greater than 10 percent are not met; and, since August 19, 2015, the criteria for a disability rating greater than 20 percent are not met.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, with the exception noted, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected TMJ disability is manifested by signs and symptoms such as pain, limited motion, weakness, fatigability, and lack of endurance, which impairs his ability to open and close his mouth, to chew food, to speak, and to access his teeth for purposes of dental hygiene and treatment.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to dental disabilities provide disability ratings on the basis of limited jaw motion.  The ratings for inter-incisal range inherently include the natural and reasonable results of such limitation, to include difficulty accessing the teeth for purposes of hygiene and treatment.  For all disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service-connected disabilities have rendered the rating schedule for the dental disabilities inadequate.  The rating code provides for a higher level of disability to address more serious symptoms than those seen in this case.  

Finally, the Board notes that a claim for increased rating includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the August 2015 VA examination report, the Veteran is currently working as a police officer and has not alleged unemployability.  As such, no TDIU claim is inferred.


ORDER

A compensable disability rating prior to May 8, 2014 for TMJ dysfunction is denied.

A disability rating of 10 percent, but no higher, from May 8, 2014 to August 18, 2015 for TMJ dysfunction is granted.

A disability rating greater than 20 percent beginning August 19, 2015 for TMJ dysfunction is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


